Citation Nr: 0706390	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968, to include a period of Vietnam service from November 
1965 to December 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
in which the RO denied service connection for PTSD.  The 
veteran filed a notice of disagreement (NOD) in November 
2003, and the RO issued a statement of the case (SOC) in 
December 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
January 2004.

In November 2003, during the pendency of this appeal, the 
veteran appointed the Paralyzed Veterans of America as his 
new representative, to replace the Disabled American 
Veterans.  The Board recognizes the change in representation.

In May 2005, the Board remanded the claim to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C) for 
additional development .  After completing the requested 
action, the RO/AMC continued the denial of the claim (as 
reflected in a November 2006 SSOC) and returned this matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

November and May 2001 pre-rating and January 2006 post-rating 
RO/AMC letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in with his claim.  The November 2001 and January 2006 
letters told him that in order to establish entitlement to 
service connection for PTSD, he had to provide information 
regarding the units of assignment at the time of the 
stressful events, and the specific stressful event or events 
claimed, including exact dates and places.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection for PTSD, in particular that he needed to 
submit, or provide sufficient information for VA to locate, 
credible evidence that the claimed in-service stressor 
actually occurred, and has been afforded ample opportunity to 
submit such information and evidence.  As explained below, 
despite repeated requests to provide information relating to 
claimed in-service stressors, the veteran has not done so, 
and, in the absence of any such information, the claim for 
service connection for PTSD must be denied.  Thus, any 
failure on the part of VA regarding notification as to the 
other elements of a claim for service connection for PTSD is 
harmless.  Mayfield v. Nicholson, No. 02-1077, at 6-7 (Vet. 
App. Dec. 21, 2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  Moreover, the 
RO did indicate in the December 2003 SOC that service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link established by medical evidence between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred (p. 11), and the RO subsequently readjudicated the 
claim in the November 2006 SSOC.

The May 2001 and January 2006 letters also asked the veteran 
to provide the names and locations of VA and non-VA 
treatment, and indicated that VA would obtain VA treatment 
records and could help obtain non-VA treatment records if 
given authorization to do so.  The January 2006 letter also 
stated, on page 2, "Submit all pertinent evidence in  your 
possession."  Thus, the Board finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

As indicated above, the RO complied with all of the elements 
of VCAA notification prior to its final readjudication of the 
claim in the November 2006 SSOC, and tailored its 
notification to the particular element that the veteran 
needed to establish to support his claim, i.e., credible 
supporting evidence that an in-service stressor occurred.  
See Mayfield, slip op. at 3 (citing Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006) (when application 
suggests specific information is required to substantiate 
claim, notice must be tailored to so notify claimant).  See 
also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006) (VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements 
(discussed above) were furnished to the veteran both before 
and after the January 2003 rating action on appeal.  However, 
the Board finds that any delay in issuing 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that the veteran's claims were fully 
developed and readjudicated after notice was provided.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess/Hartman v. 
Nicholson, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 
122-124).  As indicated below, the veteran has been afforded 
several opportunities to present and evidence pertinent to 
the claim for service connection for PTSD, in particular 
regarding his claimed in-service stressors.  As a result of 
RO development and the Board's May 2005 remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the January 2006 notice letter 
and additional opportunity to provide information and/or 
evidence pertinent to the claims under consideration, the 
veteran's claim was readjudicated on the basis of all the 
evidence of record in November 2006 (as reflected in the 
SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

Moreover, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), noted above, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The RO provided additional information regarding disability 
ratings and effective dates in a December 2006 letter; as 
with the January 2006 letter addressed above, the timing of 
this letter is not shown to be prejudicial to the veteran.  
In any event, because the Board's decision herein denies the 
claim for service connection on appeal, no disability rating 
or effective date is being, or is to be assigned; 
accordingly, there can be no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim.  As a result, the veteran's service medical records, 
along with available post-service VA and private medical 
records, including the outstanding Boston Healthcare system 
records and SSA records referred to in the Board's May 2005 
remand, have been associated with the claims file.  
Significantly, the record does not indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained, and the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with either claim currently under 
consideration.  As explained in more detail, below, because 
the veteran did not provide the specific information the 
RO/AMC requested on multiple occasions, no attempt to 
independently verify any alleged in-service stressor is 
required under governing legal and other authority.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.


II. Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2006).

As noted above, the veteran has been diagnosed with PTSD in 
accordance with regulatory criteria, to include on the April 
2002 VA-authorized examination.  That diagnosis 
notwithstanding, the Board finds that this claim must 
nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records reflect that he was a 
motor vehicle operator involved in counterinsurgency 
operations in Vietnam from November 1965 to December 1966.  
Neither his DD 214 nor the other documents identifying the 
awards received reflect that he received any citations or 
awards that indicate he engaged in combat with the enemy; 
this includes the Republic of Vietnam Meritorious Unit 
Citation (Gallantry Cross Medal Color with Palm), which an 
attached document reflects was given to every American and 
every nation allied with the United States who served in 
Vietnam, the Republic of Vietnam Service Medal, the National 
Defense Service Medal, the Republic of Vietnam Campaign 
Medal, and the Good Conduct Medal.  As there is no evidence 
that the veteran engaged in combat with the enemy or that any 
of the alleged stressors were combat related, corroboration 
of the claimed in-service stressors is required.

As indicated in the Board's May 2005 remand, the veteran 
claimed multiple in-service stressors that occurred during 
his Vietnam service, to include an incident in which he drove 
a vehicle that triggered a mine and caused significant 
injuries; exposure to rocket and mortar fire at his base; and 
another vehicular accident.  All of these claimed stressors 
were identified to private and VA physicians providing 
treatment or conducting examinations.  However, there is no 
credible evidence corroborating the occurrence of any such 
alleged stressor.  The service records associated with the 
claims file do not verify any such stressor, nor veteran has 
the veteran furnished any such evidence.  Significantly, 
moreover, the veteran did not respond-by filling out the 
enclosed questionnaires or otherwise-to any of the three 
letters discussed above that asked for specific information 
regarding these claimed stressors, including a specific date 
60-day range in which they occurred.  Because the veteran did 
not provide such information, the RO was not required to 
request independent stressor verification from the U.S. Armed 
Services Center for Research of Unit Records (formerly 
USASCRUR, then CURR, now the Joints Services Records Research 
Center (JSRRC)).  The RO/AMC's decision not to make this 
request because of the lack of specific information was 
consistent with its duty to assist under the VCAA and with 
VA's Adjudication Manual.

38 C.F.R. § 3.159(c)(2)(i) (2006) provides: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records".  Here, the veteran did not provide 
sufficient information to conduct such a search.  This in 
confirmed by VA's adjudication manual, which during the time 
period of this appeal instructed VA in developing claims for 
service connection for PTSD to request specific details of 
the claimed in-service stressors, including dates, places, 
and units of assignments.  See VA Adjudication Manual, M-21, 
Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004).  
Significantly, the manual also stated that requests to CURR 
must include, among other things, a two-month specific date 
range during which the claimed stressors occurred.  See M-21, 
Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most 
recent rewrite of the Manual retains this requirement.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to 
JSRRC should include month and year during which the 
stressful event occurred and noting that JSRRC will research 
records dated 30 days before and 30 days after).  Thus, as 
the veteran served for more than two months in Vietnam, in 
fact for more than a year, and there is no way to identify a 
specific two month date range in which any of the claimed 
stressors occurred, the RO was not required to submit a 
request to JSRRC.  See also  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street").

The Board acknowledges the argument of the veteran' 
representative, advanced in the January 2007 informal brief 
(p. 2), that various VA and private psychiatric personnel 
have diagnosed PTSD based on the veteran's descriptions of 
his stressors, and that those stressors have therefore "been 
found credible by the examiners," and should be accepted by 
the Board and service connection granted on this basis. The 
Board emphasizes, however, that credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  As such, a diagnosis based on 
accounts of unverified stressors reported by the veteran does 
not provide credible supporting evidence of the occurrence of 
any claimed in-service stressor(s), or obviate the legal 
requirement for such evidence.  

As there is no credible evidence that the claimed in-service 
stressors occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, absent any credible evidence 
relating to the occurrence of the alleged in-service 
stressors to support the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


